 DIETZ FORGE CO.19Dietz Forge Company of TennesseeandInternationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, AFL-CIO, andits Local 263Dietz Forge Company of Tennesseeand W.DavidStinson,Jr.,Attorney,Petitionerand Inter-national Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL-CIODietz ForgeCompany ofTennessee,PetitionerandInternational Brotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO. Cases 26-CA-2752, 26-CA-2992,26-RD-153, and 26-RM-230September 27, 1968DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn July 10, 1968, Trial Examiner Lowell Goerlichissued his Decision in the above proceeding, findingthat the Respondent had engaged in and was engagingin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certain otheralleged unfair labor practices and recommended dis-missal thereof. Thereafter, the General Counsel andthe Respondent filed exceptions to the Trial Examin-er'sDecision, and briefs in support of their excep-tions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner, only to the extent consistent here-with.The Trial Examiner concluded that the RespondentviolatedSection 8(a)(1) and (5) of the Act byrefusing to bargain with the incumbent Union. Thisconclusion was based on his finding that employeeMills was the Respondent's agent, and that, by virtueof Mills' solicitation of employee signatures to uniondisaffection petitions and promises of benefits toemployees, the Respondent engaged in conduct whichnegated any good-faith doubt as to the Union'smajority status.We find merit in the Respondent'sexceptions to these findings.The record discloses that, although prior to July18, 1966, when Ralph Goldworthy was made shopforeman,Millsmay have exercised a supervisor'spowers, he had no supervisory authority at any timematerial herein.2 In addition, there is no evidencethat the Respondent knew of or authorized thecirculation of the petitions by Mills3 or that em-ployeesmight reasonably believe the Respondentcondoned or had authorized Mills' activities. Nor doesthe fact that Manager Dietz solicited an employeesignature after the petition had been turned over tohim to show that he had prior knowledge of thepetition or that he had fostered it. In these circum-stances, the acceptance of a disaffection petition bytheRespondent does not retroactively constituteMills an agent.It is clear from the evidence that no grievanceswere ever filed by the Union during the life of thecollective-bargainingagreement.Furthermore, theUnion had failed to avail itself of an opportunitygiven to it by the Respondent to visit the plant once amonth to collect dues. In fact, no Union represent-ative or Union steward ever attempted to meet or didmeet with the Respondent at the plant during the lifeof the contract to discuss the agreement or any termsor conditions of employment of the Respondent'semployees. In addition, the two Union stewards inthe plant had signed an earlier decertification petitionand told Manager Dietz in April and November 1967,that they did not want the Union anymore. Moreover,the Union's margin of victory in the election had beenextremely close. We find that these facts establishthat the Respondent had a reasonable basis fordoubting the Union's continuing majority when itfiledtheRM petition on November 13, 1967.Accordingly, we overrule the Union's objections tothe election conducted in Cases 26-RD-153 and26-RM-230 on January 11 and 12, 1968, and shalldismisstheconsolidatedcomplaint inCases26-CA-2752 and 26-CA-2992 in its entirety. Asthe Union failed to receive a majority of the validIIn view of the decision herein we do not deem it necessary toconsider the General Counsel's exception to the remedy recommendedby theTrial Examiner.2 In fact, the record shows that the employees did not consider Millsto be a supervisor173 NLRB No. 53 The "small shop"theory is insufficient to support a finding ofagency of a rank and file employee absent some direct evidence of theRespondent'sawareness of the conduct,such as testimony that theRespondent's supervisors had knowledge of the activities of the allegedagent. Cf.Birmingham Publishing Company,118 NLRB 1380,affil. 262F.2d 2 (C.A. 5). 20DECISIONSOF NATIONALLABOR RELATIONS BOARDballotscast,we shall certify the results of theelection.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballotscast in the election conducted in Cases26-RD-153 and 26-RM-230 has not been cast forInternationalBrotherhoodof Boilermakers, IronShipbuilders,Blacksmiths,ForgersandHelpers,AFL-CIO, and that the said labor organization is notthe exclusive bargaining representative of the em-ployees in the unit found appropriate, within themeaning of Section 9(a) of the National LaborRelations Act, as amended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner. On November 13,1967, the Dietz Forge Company of Tennessee, herein some-times called the Respondent or the Employer, filed a timelypetition for an election in Case 26-RM-230 and on Novem-ber 21, 1967, a decertification petition was filed in Case26-RD-153. Based upon these petitions and pursuant to astipulation for certification upon consent election approved bytheRegional Director for Region 26 of the National LaborRelations Board (herein referred to as the Board) on December8, 1967, a secret-ballot election was conducted on January 11and 12, 1968, among certain employees` of the employer atitsMemphis, Tennessee, plant The tally of ballots showed thatthere were approximately 27 eligible voters and that 27 ballotswere cast, of which 11 were for the Union, 14 were against theUnion, and 2 were challenged. On January 18, 1968, theInternational Brotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths,Forgers and Helpers, AFL-CIO, filed timelyobjections to the conduct affecting the results of the election.The Regional Director caused an investigation of the objec-tions to be made and thereafter, on March 8, 1968, issued andserved on the parties his report on objections. In his report theRegional Director recommended to the Board that objections1,2,4, 7, and 8 be overruled. He further recommended thatCases 26-RD-153 and 26-RM-230 be consolidated withCase 26-CA-2992 in which a complaint was to be issued, forthe purpose of resolving the issues raised by objections 3, 5,and 6, and additional alleged interference which were the sameas certain conduct alleged in Case 26-CA-2992 involving thesame employer.No exceptions to the Regional Director's report were filedby any of the parties within the time provided thereforOn March 26, 1968, the Board adopted the RegionalDirector's recommendations as contained in his report. TheBoard ordered that a hearing be held for the purpose ofreceiving evidence to resolve the issues raised by the Union'sobjections 3, 5, and 6 and the additional alleged interference 2and that such hearing be consolidated with any hearing on thecomplaint to be issued in Case 26-CA-2992 and held before aTrial Examiner to be designated by the Chief Trial ExaminerThe matter was referred to the Regional Director for Region26 for the purpose of arranging such hearingThereafter, on March 29, 1968, the Regional Director issuedanorder consolidating cases, consolidated complaint, andnoticeof hearing in Cases 26-CA-2752, 26-CA-2992,26-RM-230, and 26-RD-153.The charges in consolidated Cases 26-CA-27523 and26-CA-2992 were filed by the International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers andHelpers, AFL-CIO and its Local 263 herein referred to as theUnion on April 26, 1967, and January 31, 1968, respectively.In the consolidated complaint it was alleged that the Re-spondent, Dietz Forge Company of Tennessee, had engagedand was engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, herein called the Act TheRespondent filed timely answer denying that it had engaged inor was engaging in the unfair labor practices alleged.The cases came on to be heard on May 15 and 16, 1968, atMemphis, Tennessee Each party was afforded a full opportu-nity to be heard, to call, examine and cross-examine witnesses,to argue orally on the record, to submit proposed findings offact and conclusions of law, and to file briefs All briefs havebeen reviewed and considered by the Trial Examin er.4Upon the whole record and upon his observation of thewitnesses, the Trial Examiner makes the followingFINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESSOF THERESPONDENTRespondent Dietz Forge Company of Tennessee is now andhas been at all times material herein, a Tennessee corporationwith its principal plant and place of business in Memphis,Tennessee, where it is engaged in the manufacture, sale, anddistributionof forge metal products. During the past 12months Respondent, in the course and conduct of its businessoperations, shipped goods valued in excess of $50,000 from its1All production and maintenance employees including inspectors atthe Employer'sMemphis,Tennessee,plant, excluding all office clericalemployees,guards,professional employees and supervisors as defined inthe Act2Objections 3, 5, and 6 were as followsThe petitionto decertifythe Union was solicited by an employeewho the employees know to be a supervisory employee or aCompany agentEmployees were told by the Company if the Union was voted outthey wouldget a substantial raise and the piecework prices wouldbe straightened outSome employees were told if the Union was voted out the Negroemployees would be fired3 A settlement agreement in Case 26-CA-2752 was vacated and setaside by the Regional Director.4 W David Stinson, Jr , attorney, petitioner in Case 26-RD-153,although served with notice of the proceedings,did not appear at thehearing. DIETZ FORGE CO.21Memphis, Tennessee, plant, directly to points outside the Stateof Tennessee and during the same period Respondent pur-chased goods and materials valued in excess of $50,000directly from points outside the State of Tennessee. The TrialExaminer finds, as is admitted by the Respondent, that at alltimesmaterialherein theRespondent was an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL-CIO, and itsLocal 263,5 are now and have been at all times material hereinlabor organizations within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESFirstOn or about June 10, 1966, a majority of theemployees of the employer in an appropriate unit, by asecret-ballot election6 conducted under the supervision of theRegional Director for Region 26 designated and selected theUnion as their representative for the purposes of collectivebargaining with the Respondent, and on or about June 20,1966, the Regional Director certified the Union as theexclusive bargaining representative of the employees in saidunit.Thereafter the Respondent and the Union commencednegotiations Sometime "around January 21st" the agreementreached was ratified by the union membership The agreementwas "put in effect [by the Respondent] approximately thefirstweek in February of 1967, made retroactive to Januarythe 23rd of '67." Nevertheless, the Respondent, rejecting theadvice of its attorney, refused to sign the agreement, assertingthat if it signed the agreement its employees would strike. TheUnion filed unfair labor practice charges on April 26, 1967, inCase 26-CA-2752 On or about April 27 employee FloydMills circulated a union disaffection petition which was used insupport of the petition filed in Case 26-RD-153.7 BothStewardsWillieDavidson and Robert Pounders signed thepetition 8Pursuant to a settlement agreement approved by theRegional Director on or about June 7, 1967, the Respondentsigned the contract which by its terms was to expire atmidnight January 22, 1968.While the Respondent refused to give the Union a "check-off" clause in the agreement the Respondent agreed that theUr'lon be allowed to use its offices once a month for thecollection of dues. During the life of theagreementthe Uniondid not exercise this privilege.After the Union becamethe bargainingrepresentative therecord reveals that none of the unionrepresentativesever fileda grievancewith the Respondent on behalf of any employeefrom the date of the election through the life of thecollective-bargainingagreement 9During the year of 1967InternationalUnion RepresentativeJoseph Talarico visited the Respondent's plant on only oneoccasion. The purpose of this visit by Talaricowas to ascertainwhether the Respondent was fully complying with thesettlement agreement it had signed in Case 26-CA-2752.The Respondent, nevertheless, received a request datedNovember 6, 1967, from the Union to negotiate a newcollective-bargaining agreement. By letter dated November 91967, the Employer's attorney responded in partNaturally, it is our client's desire to meet with you at anymutually convenient time if you do, in fact, represent amajority of the production and maintenance employees atDietz Forge Company. It is our sincere belief that you donot represent a majority of the said employees and,accordingly,we have filed a petition with the NationalLabor Relations Board this date. A copy of this petition isenclosed for your convenience.' 0The Employer's petition was filed on November 13, 1967.By letter dated November 16, 1967, the Respondent wasadvised that, in that the Respondent had not submitted insupport of its petition sufficient evidence "to establish that theEmployer had some reasonable grounds for believing that theunion has lost its majority status since certification, inaccordance with the principles established inUnited StatesGypsum Company,157 NLRB 652... if the Petition is notwithdrawn by 5 00 p.m. on Monday, November 20, 1967, itwill be dismissed."In response to the suggestion of dismissal on November 20,1967, the Employer filed with the Board a petition of uniondisaffection signed by 15 employees which the parties stipu-latedhad been circulated by employee Floyd Mills onNovember 17, 1967.11On or about November 21, 1)67, employee Mills circulatedanother union disaffection petition which was used in supportof the decertification petition filed with theBoard onNovember 21, 1967, in Case 26-RD-153.12Second The General Counsel claims that the Respondent issaddledwith employee Mills' solicitations and other allegedunlawful activities either because Mills was a supervisorl3 oran agent within the meaning of the Act.5 Local 263together with the International was a party 'o thecontract executed on or about June 7, 1967 It is named as a party tothese proceedings6 The election results were 15 for the Union and 13 against theUnion.7 Theparties so stipulated.8PlantManagerBillyC Dietztestified without contradiction thathe "had beentold bythe union stewards,Willie Davidson and RobertPounders,that they didn'twant anymore to do with the union."9Evidence establishes that no dues were collected by the Unionafter February1967.This evidence was excludedby theTrial Examinerduring the hearing However,the Respondent has since moved to makeita part of the record.Therebeing no opposition filed thereto themotion is granted10 The record is barren of any credible evidence that the Respond-ent at any time thereafter assumed any obligations imposed by Section8(a)(5) of theAct tobargain collectively11 The petition contained the following languageBill [Billy C Dietz,Manager of the Respondent]As you knowwe have told you time&time again we do notwant the union in the shop.12 The parties so stipulated13 The TrialExaminer at the hearing considered whether or not theGeneral Counsel had establisheda primafaciecase supporting a findingthat Mills was a supervisor within the meaning of the statute at the timethe alleged unfair labor practices were alleged to have been committed.The Trial Examiner found that the General Counsel had not establisheda primafaciecase and dismissed those portions of the complaint whichreferred to Mills as an alleged supervisor of the RespondentHowever the record discloses that prior to July 18,1966, whenRalph Goldworthywas made shop foreman, Mills may have exercised asupervisor's powers 22DECISIONS OFNATIONALLABOR RELATIONS BOARDThe Act provides in Section 2(13) "In determining whetherany person is acting as an agent of another person so as tomake such other person responsible for his acts, the questionof whether the specific acts performed were actually author-ized or subsequently ratified shall not be controlling." TheSupreme Court teaches inInternational Association of Ma-chinists,Lodge 35 [Sernck Corp.] v N.L R.B.,311 U.S 72,80, that an employer may be held accountable "even thoughthe acts of the so-called agents were not expressly authorizedor might not be attributable to him on strict application of therules ofRespondent superior."The Supreme Court opinedfurther "We are dealing here not with private rightsnorwith technical concepts pertinent to an employer's legalresponsibility to third persons for acts of his servants, but withaclear legislativepolicy to free the collective bargainingprocess from all taint of an employer's compulsion, domi-nation, or influence The existence of that interference mustbe determined by careful scrutiny of all the factors, oftensubtle, which restrain the employees' choice and for which theemployer may fairly be said to be responsible. Thus, where theemployees would have just cause to believe that solicitorsprofessedly for a labor organization were acting for and onbehalf of the management, the Board would be justified inconcluding that they did not have the complete and unham-pered freedom of choice which the Act contemplates."Facts touching upon the alleged agency of Mills are asfollowsMills openly circulated the petitions referred to above ontheEmployer's time and property under circumstances inwhich management representatives were, by their presence, ma position where they could have observed Mills' activities. TheRespondent's shop was small with an employee complement ofapproximately 27 employees Manager Billy C. Dietz admittedthat he had seen the two petitions. On "a Friday evening" hetestified that he saw the petition circulated on or aboutNovember 17, 1967, and that on the "next Monday of thefollowingweek" he viewed a petition of similar characterThere is no dispute in the record that Mills delivered thepetition circulated around November 17, 1967, to ManagerDietz on Friday, November 17, 1967.In soliciting signatures for the petitions, Mills made certainrepresentations to the employees contacted To Steward WillieDavidson he said (when Davidson indicated that he was notgoing to sign the petition circulated around November 17),"Well, these names on here, Bill Dietz will see them and he'llremember them for a long time." Mills also told Davidson that"if the employees voted the union out he'd guarantee [them]a good raise " About 2 weeks before the election Davidsonconversed further with Mills at which time Mills told him, athis place of employment, that "if [the employees] get rid ofthisunion [they would] get more money, he'd guarantee[them]more money, and [they would] get rid of all theNiggers and anything else they wanted like that." Mills said14 During the Christmas holidays the employer hadengaged anintegratedparty for its employeesA substantial number of theRespondent's employees were Negroes.15 Dietz admitted that the petition had been given to him by MillsIncertainaspectshis testimony,however,differed from that ofDavidsonUnder the circumstances the Trial Examiner views Dietz'that he would talk to "Bill Dietz and see that [the employees]got the raise." Mills commented further that "if we'd get rid ofthe Union we'd get rid of the Niggers, we could have parties"4likewe wanted them, and we could get more money, and itwould be a better place to work." During this conversationemployees Ball and Myles were present.Mills asked Henry Roane to sign a union disaffectionpetition sometime in the fall. After he indicated a reluctance,Mills said "Well, if you get the union out you'll get more pay."Millsalsotalked to employee Roane "in November orDecember " The subject of money came up. Mills said " ... ifthe union was voted out, if the union wasn't in [Roane would]get more money, if they put the union out."When Mills solicited employee Paul Taylor he said to him,"Sign this piece of paper and we'll get rid of the Union, get itout of the shop."Mills commented to several employees during the "generaltime period" of the election that "he couldn't get no raisesthere, that the Union and the Labor Board, and everything,had the wages all tied up, and that if everybody would just gettogether and get rid of the union [the employees would] all bebetter off, and get more money."On the evening of Friday, November 17, 1967, at quittingtime, Mills approached Steward Davidson again about signingthe petition. Davidson refused to sign and told Mills that hedid not believe his signature was "necessary." Mills left andproceeded to the office with the petition Shortly thereafterDavidson went to the office to pick up a check. Mills, ManagerDietz, and Elston S. Vaughn were present Davidson said, "Bill,Ididn't sign that petition, I didn't think you needed mysignature " Dietz responded, "I need all the signatures I canget " To which Davidson replied, "Well, let me have it and I'llsign it."Dietzwent to a safe, procured the petition andhanded it to Davidson. Davidson signed the petition and Dietzreturned it to the safe. Davidson's signature is the last oneappearing on the petition.' 5 Some time later Davidson askedMills for a copy of the petition, commenting that he had heardthat the signers were going to have to pay $50 each "to alawyer." Mills responded that he would get him a copy. Laterhe advised Davidson that "Bill says there wasn't no copy "Mills said that he (Mills) was paying for "this lawyer" and that"the employees don't have to pay one penny."The petition, which was handed to Davidson by Dietzand signed in Dietz' presence, was the same petition which waspresented to the National Labor Relations Board in support ofthe Company's petition filed in Case 26-RM-230.On December 22, 1967, while some of the employees were"eating dinner", Mills commented to Davidson, "Looks like hewould give us a half day off ... for our shopping forChristmas." "[0] ne word brought on another" and Mills said,"I'll see if I can't get it off for ybu " Mills returned to the dieroom where several employees were eating lunch and accordingto Davidson said, `Bill said that we could have the half a daytestimony as less plausible and is convinced that the incident occurredas described by Davidson In this respect Dietz is discredited. NeitherMills nor Vaughn were called for testimony Vaughn was one of thepersons designated by the Respondent to remain in the hearing roompursuant to the sequestration of witnesses rule DIETZ FORGE CO.off " According to employee Myles, he heard Mills say, "Well,we got the half a day off."' 6 Mills also was quoted as saying,"I got it for you fellows." The employees received the half dayoff."[A] round two weeks before the election" Mills said toDavidson, " . . if we get rid of this union ... we'd get rid ofall the Niggers and everything else we wanted like that " Dietz,after the election had been held, informed the employees thatsuch "rumor" was "hogwash.""The Trial Examiner is convinced and finds that Mills was anagent of the Respondent within the meaning of the Act.Controlling factors in this respect are(1)Mills openly solicited and obtained employee signaturesto union disaffection petitions on company time and propertyin the presence of management representatives and thereby theRespondent's knowledge of Mills' activities is clearly implied(2)By Manager Dietz' statement to Union Steward David-son, to wit, "I need all the signatures I can get," theRespondent acknowledged that the union disaffection petitionwas its project.(3)By holding the union disaffection petition in itscustody, and soliciting an employee's signature in the presenceof employee Mills, the Respondent created the clear impres-sion that Mills was soliciting employee signatures for it andthat it was fostering the petition(4)The Respondent utilized the union disaffection petitionwhich it knew had been circulated by Mills and to which, byitsown solicitation, it had added at least one employee'ssignature, as objective consideration to support its petition foran election which the Regional Director was about to dismissfor lack of evidence sufficient to support "that the Employerhad some reasonable grounds for believing that the union haslost its majority status since the certification," and thereby theRespondent manifested an interest and purpose in Mills'activities.(5)While the Respondent was aware of Mills' activities insoliciting signatures, theRespondent did not disavow itsconnection or approval of such solicitation but rather allowedemployees to believe that the Employer condoned and hadauthorized Mills' activities.(6) The Respondent's shop was so small that knowledge bythe Respondent of Mills' activity in making promises in returnfor signatures must be implied.Appropos is the decision of the Board inBirminghamPublishing Co,118 NLRB 1380, affd. 262 F.2d 2 (C.A. 5),and the following language at 1382The failure of the Respondent to deny Johnson's authoritytomake such promises of reward and the failure to orderhim to desist from this activity, in the light of all theforegoing establishes clearly that Johnson was the Respond-ent's agent in these decertification activities.16 Dietz testified that about 10 or 10 30 in the morning Mills cameto him and said, "I think the boys want to see you during the lunchhour." Dietz replied, "Floyd, what's this all about," and Mills replied,`Ithink they want the rest of the day off with pay." Dietz said,"AllnghtI'llbe over there during the lunch period." (Emphasis supplied )Dietz said that he went to the die shop and several of the men said tohim, "How about the rest of the day off with pay9" Included amongthese employees were Willie Davidson,Carl Duffield,and Bill Cain, and"possibly Floyd Mills " Dietz replied, "okay, shut the furnaces off andtake off " Whileitmay have been that Dietz did appear in the die shop,nevertheless,the Trial Examiner is convinced that Mills did announce to23Thus, the Trial Examiner concludes that the Respondent'semployees "would have just cause to believe" that Mills was asolicitor for the Respondent and that they were deprived of"the complete and unhampered freedom of choice which theAct contemplates." SeeInternational Association of Machin-istsv.N.L R.B, supra,80. Moreover, the record does not bearout a conclusion that the increase of no-union votes from 13 inthe first election to 14 in the second election was not theresult of either the Employer's refusal to sign the agreementuntil June 7, 1967, the unlawful activities of its agent Mills, orboth. Indigenous in these kinds of unfair labor practices arethe natural and foreseeable consequences that such unfairlabor practices will cause union disaffection.In thatMills was anagent of the Employer, the Respondentis guilty of a violation of Section 8(a)(1) of the Act by reasonof Mills' solicitation of employeesignaturesto the uniondisaffection petitions used in support of the petitions filed inCases 26-RD-153 and 26-RM-230 and is likewise guilty ofa violation of Section 8(a)(1) of the Act in respect to ManagerDietz' activities in this regard. Moreover, the promises ofbenefits made by Mills to employees interfered with, coerced,and restrained employees in the exercise of rights guaranteed inSection 7 of the Act and were in violation of Section 8(a)(1) ofthe Act 1 8Since the stipulated facts establish that Mills, on November17, 1967, "circulated a petition which was used in support ofthe petition filed with the Board in Case 26-RM-230" and onor about November 21, 1967, Mills "circulated a petitionwhich was used in support of the petition filed with the Boardin Case 26-RD-153," it follows that the petitions "cannot besaid to raise a question concerning representation," and it isrecommended that each petition be dismissed.BirminghamPublishing Co , supra,1383Third: The question is presented, in view of the disclosuresin the record, whether the Respondent, by its refusal torecognize and bargain with the Union as the exclusiverepresentative of the Respondent's employees in an appropri-ate unit on November 9, 1967, and thereafter violated Section8(a)(5) of the Act.As noted above the Employer's petition was filed onNovember 13, 1967. Not until November 20, 1967, did theBoard's agents advise the Respondent that the petitionpresented sufficient obiective consideration to warrant pro-cessing and that its claim could have merit. Thus untilNovember 20, 1967, the Respondent was under the obligationto bargain with the Union as required by Section 8(a)(5) of theAct. "If an employer has doubts about his duty to continuebargaining, it is his responsibility to petition the Board forrelief,while continuing to bargain in good faithat least untilthe Boardhas givensome indication that his claimhas merit. "Ray Brooks v. N.L R.B.,348 U.S. 96, 103. (Emphasisthe employees that they were to be given the half day off The fact thatDietz said"all right" to Mills convincesthe Trial Examiner that Millscarried suchresponseto the employeesand in this respect theirtestimonyis credited.17 Dietz, when asked where he had heard the rumor,was unable topoint to aspecificemployee asthe source.It is of significance thatDietz did not belie the rumor until afterthe election,all of which addsweight tothe inference that Mills' statementswere condoned18 "Interference is no less interference because it is accomplishedthrough allurements rather than coercion."N L R.B v. Bailey Com-pany,180 F.2d 278, 279 (C.A. 6) 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupplied.) Nevertheless, by reason of the Respondent's unlaw-fulacts, its alleged petition for relief, as well as thedecertification petition filed a few days later, was not availableas a meansfor testing the validity of the Respondent's doubts,for such petitions, tainted as they were by the Respondent'sunfair labor practices, could not raise a question concerningrepresentation. It is only when "a question of representationexists" that the Board is empowered to direct an election atwhich an employer's doubt may be resolved. (See Section 9(c)of the Act.) Thus, in that no question of representation waslawfully pending before the Board, whether the Employerquestioned the Union's continued majonty status in good faithmust be tested by the prevailing criteria. InCelanese Corpora-tion of America,95 NLRB 664,19 the Board has said.By its very nature, the issue of whether an employer hasquestioned a union's majonty in good faith cannot beresolved by resort to any simple formula. It can only beanswered in the light of the totality of all the circumstancesinvolved in a particularcase. But amongsuch circumstances,two factors would seem to be essential prerequisites to anyfinding that the employerraisedthe majority issue in goodfaith in cases in which a union had been certified. Theremust, first of all, have been some reasonable grounds forbelieving that the union had lost its majority status since itscertification.And, secondly,the majorityissuemust nothave been raised by the employer in a context of illegalantiunion activities,or other conduct by the employeraimed at causingdisaffection from the unionor indicatingthatin raisingthe majority issue the employer was merelyseeking to gain time in which to undermine the union.[Emphasis supplied.]Thus in order to avail itself of a valid claim that it raised themajonty issue in good faith the Employer, where the Unionhas been certified as a statutory bargaining agent, must nothave raised the majorityissue"in a context of illegal antiunionactivities, or other conduct aimed at causing disaffection fromthe union." But the Respondent did just that when it fosteredand participated in the solicitation of union disaffectionpetitions, for such conduct was clearly in violation of Section8(a)(1) of the Act.Birmingham Publishing Co., supraItmustineluctably follow, therefore, that the certification continuedunabated and the Respondent's obligation to bargain remainedintact.Thus by the Respondent's refusal to bargain onNovember 9, 1967, andat all timesthereafter the Respondentviolated Section 8(a)(1) and (5) of the Act.To permit the Respondent to continue its refusal torecognize and bargain with the Union after its participation inthe solicitation of union disaffection in support of petitions totest the Union's majority status is to allow the Employer toprofit by its own wrong, a result incompatible with equity andjustice and the Act's high purposes.Fourth- The General Counsel alleges in the complaint insubstance that the grant of the half holiday on December 22,1967, was a violation of Section 8(a)(5) of the Act in that theUnion was not afforded an opportunity to negotiate in respectthereto. This allegation must be dismissed since it is clear thatMills, an agent of the Respondent, discussed the matter withDavidson, a union representative, before action was taken andthat Davidson indicated concurrence in the action taken.That part of the complaint alleging that the Respondentviolated Section 8(a)(5) of the Act by the grant of the halfholiday on December 22, 1967, is dismissed.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with its operations set forth insection I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE RECOMMENDED REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act, the Trial Examiner recommends that it cease anddesist therefrom, and, upon request, bargain collectively withthe Union as the exclusive representative of all employees intheappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.It is palpable that months from now, when this matter shallfinallyreach repose, a bare order to bargain will onlyacknowledge the formalities of the law since the Union may bewithout any bargaining power while the employer may retainthefullpossessionof the fruits of its violation whichcontributed to the Union's loss of bargaining power. Cf.Montgomery Ward & Co. v NL.R.B.,339 F 2d 889, 894 (C.A6)At such time not only will the Union's bargaining powerhave been lessened by reason of the Employer's past unfairlabor practices but the growth of union affection will havebeen stifled by the inability of the Union to fulfill its functionastheexclusivebargaining agent. For the employee tocontinue to adhere to a seemingly torpid Union whoseeffectiveness is blocked by an Employer's unfair tactics isindeed an exercise in futility. Moreover,itislikewise anexercise in futility for a union to participate in collectivebargainingwithout employee support Under these circum-stances the balance of bargaining power tilts toward theemployer and the employer enjoys a status not unlike theabsence of a union. These, then, are the fruits of its unfairlaborpracticesThus where by unfair labor practices anemployer has contributed to the loss of a union's bargainingpower, it seems just and within the aspirations of the Act toafford the Union an opportunity to relate itself to theEmployer's employees Such opportunity is justified to aneven greater degree where, as here, the Employer has used itstime and property for personal employee contacts by which ithas created an atmosphere in which employees' complete andunhampered freedom of choice was frustrated and employeedefection from the Union was encouraged and abetted.19Celanesehas been recently cited for the propositionThe Board has frequently stated the applicable rule That afterthe certification is 1 year old,an employer can refuse to bargainwith the union on the ground that it doubts the union'smajority,providedthat thisdoubt is a good-faith doubtpredicated onobjectiveconsiderations that establish reasonable grounds forbeliev-ing that the union has lost its majority status since its certification.Lloyd McKee Motors, Inc,170 NLRB No. 140. DIETZ FORGE CO.It has been stated by JusticeHarlan in aconcurring opinionin Local 60, United Brotherhood of Carpenters,365 U.S. 651,657The primary purpose of the provision for other affirma-tive relief has been held to be to enable the Board to takemeasures designed to recreate the condition and relation-ship that would have been had there been no unfair laborpractice.InJack G. Buncher d/b/a The Buncher Company,164NLRB No. 31, the Board has lately saidIt is Respondent's violation of the Act which requiresthe Board to apply a remedy that in its judgment offers areasonable basis for remedying the violation found.InH W. Elson Bottling Company,155 NLRB 714, 715, theBoard said-.. the Board must "take measures designed to recreate theconditions and relationships that would have been had therebeen no unfair labor practice."Bargaining power and union adherence is what has been lostto the Union. A remedy which aims at the recovery of lostbargaining power and union adherence and the restoration ofthestatus quo antewill best effectuate the policies of the Actand will tend toward the extirpation of the evils flowing fromtheRespondent's unfair labor practices. Hence the TrialExaminer recommends that for a period of 60 days after theRespondent has posted the notice marked "Appendix" and hasassumed its obligation to bargain as herein recommended,Respondent shall permit the Union and its representatives,upon reasonable request, freely to solicit union authorizationsand conduct union organizationalmeetingsof the Respond-ent's employees in the appropriate unit in the employer'sMemphis, Tennessee, plant, during the employees' nonworkingtime if such activity does not interfere with the normaloperations of Respondent's business.If at the end of the 60-day period the Union is unable topresent convincing evidence that it has in its possession validauthorization cards or other indicia designating it as thebargaining representative for a majority of the employees inthe appropriate unit and the Union does not in fact representan uncoerced majority of the Respondent's employees in theappropriateunit, it isrecommended that the obligations tobargain imposed upon the Respondent by Section 8(a)(5) ofthe Act cease and the Respondent be released therefrom but,of course, the Respondent must adhere to the requirements ofthe Recommended Order in full.CONCLUSIONS OF LAW1.The Respondent is an employer engaged m commercewithin the meaning of Section 2(6) and (7) of the Act and itwill effectuate the policies of the Act for jurisdiction to beexercised herein.2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.By interfering with, restraining, and coercing employees20 In that as a part of the Recommended Order the Trial Examinerisrecommending that the Respondent bargain collectively with theUnion and embody in a signed agreement any understanding reached,any remedy in respect to matters composed in the settlement agreement25in the exercise of their rights guaranteed them by Section 7 oftheAct,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4 By reason of the Respondent's unfair labor practices therepresentation election conducted on January 11 and 12,1968, is void and of no effect and the petitions in Cases26-RD-153 and 23-RM-230 must be dismissed.5.Allproduction and maintenance employees includinginspectors of the Dietz Forge Company of Tennessee at itsMemphis, Tennessee, plant, excluding all office clerical em-ployees, guards, professional employees and supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act, as amended6.By refusing on and since November 9, 1967, to bargainwith the Union as the exclusive bargaining agent of theemployees in the appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the Act7The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case, it isrecommended that Respondent, Dietz Forge Company ofTennessee, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Soliciting and assisting employees to withdraw adher-ence to the Union(b)Unlawfully promising employees benefits if they with-draw their adherence to the Union.(c) In any like or related manner interfering with, restrain-ing,or coercing employees in their rights to join, form, orassist International Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL-CIO, and itsLocal 263, or any other labor organization to bargaincollectively through representatives of their own choosing, toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities.(d)Refusing to recognize and bargain collectively withInternational Brotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, AFL-CIO, in the above-described unit.2Take the following affirmative action which it is foundwill effectuate the policies of the Act(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in the above-described unit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employmentand embody in a signed agreement any understandingreached.' 0would be merely cumulative For this reason no useful purpose appearsfor passing upon the issues presented by the vacating of the settlementagreement 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Memphis, Tennessee, plant, copies of theattached notice marked "Appendix."2 1 Copies of said notice,on forms provided by the Regional Director for Region 26,shall, after being duly signed by the Respondent's representa-tive, be posted by it immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, in writing,within 10 days from the date of this Decision, what steps theRespondent has taken to comply herewith.22IT IS FURTHER RECOMMENDED that the election con-ducted on January 11 and 12, 1968, be vacated, set aside, andheld for naught and that the petitions in Cases 26-RD- 153and 26-RM-230, be dismissed. It is further recommendedthat the complaint be dismissed insofar as it alleges violationsof the Act other than those found in this Decision.21 In the event that this Recommended order is adopted by theBoard,the words"a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords"a Decision and Order."22 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees thatWE WILL, upon request, bargain collectively with Inter-national Brotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, AFL-CIO, and its Local263, and if an understanding is reached, we will sign acontract with the Union The bargaining unit isAllproduction andmaintenance employees, includinginspectors,but excluding all office clerical employees,guards, professional employees and supervisors as defined inthe ActWE WILL NOT ask or encourage you to sign petitionsagainst the UnionWE WILL NOT promise our employees any benefits, thepurpose of which is to induce them to forego theiradherence to or membership in the UnionWE WILL NOT m any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights to join, form, or assist International Brother-hood of Boilermakers, Iron Shipbuilders, Blacksmiths,Forgers and Helpers, AFL-CIO, and its Local 263, or anyother labor organization to bargain collectively throughrepresentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid and protection or to refrain from anyand all such activities.You are all free to become or remain members, or not tobecome and remain members, of International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers andHelpers, AFL-CIO, and its Local 263, or any other labororganization and we will not punish you if you doDIETZ FORGE COMPANYOF TENNESSEE(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive days fromthe date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 746 Federal OfficeBuilding, 167 North Main Street, Memphis, Tennessee 38103,Telephone 534-3161